Case 9:21-mj-00038-KLD Document 6 Filed 03/16/21 Page 1 of 1

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

 

UNITED STATES DISTRICT COURT

for the
District of Montana

 

United States of America )
Vv. ) Case No. MJ-21-38-M-KLD

Andrew Michael Cavanaugh

(AKA: Andrew Cavanaugh) _ ) Charging District’s Case No. 1:12-mj-00306
Defendant )

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)
I understand that I have been charged in another district, the (name of other court) ___ District of Columbia

 

 

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if | am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been

committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
unless | have been indicted beforehand.

(5) a hearing on any motion by the government for detention;

(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
I agree to waive my right(s) to:

an identity hearing and production of the warrant.

a preliminary hearing.

a detention hearing.

a OTE

an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which I may be entitled in this district. I request that my

QO preliminary hearing and/or detention hearing be held in the prosecuting district, at a time set by
that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.
De ze 's ignature |

Date: 03/16/2021 Lf

f 7h of defendant's attorney
bade WwW. LW lou

 

 

 

Printed name of a) 's anor ry
